COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                 No. 08-19-00104-CR
 IN RE
                                                  §             ORIGINAL PROCEEDING
 ERIC FLORES,
                                                  §           ON PETITION FOR WRIT OF
 RELATOR.
                                                  §                    MANDAMUS

                                 MEMORANDUM OPINION

       Relator, Eric Flores, has filed a petition for writ of mandamus against the Honorable Maria

Salas-Mendoza, Judge of the 120th District Court of El Paso County, Texas. Relator asks the

Court to order Respondent to enter a default judgment against the State on Relator’s Article 11.07

application for writ of habeas corpus filed in trial court cause number 20110D01621-120-10. The

petition for writ of mandamus is dismissed.

       To be entitled to mandamus relief, a relator must meet two requirements. The relator must

establishes (1) that he has no adequate remedy at law to redress his alleged harm, and (2) that what

he seeks to compel is a ministerial act, not a discretionary or judicial decision. In re Allen, 462

S.W.3d 47, 49 (Tex.Crim.App. 2015). The Court of Criminal Appeals has exclusive jurisdiction

to grant relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction.   Padieu v. Court of Appeals of Texas, Fifth District, 392 S.W.3d 115, 117

(Tex.Crim.App. 2013). We do not have jurisdiction to order the trial court to grant habeas corpus

relief. Accordingly, the petition for writ of mandamus is dismissed for lack of jurisdiction.
April 30, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                             -2-